012312405                              6789 Document
                    Case 3:19-cv-00067-MEM   8ÿÿ9ÿ9ÿ8-1
                                                           699 Filed
                                                                    987ÿ01/25/19
                                                                            7ÿÿ997ÿ9 1 of 3
                                                                                         Page



                          ÿ        56ÿ789ÿ:6579;ÿ<7=79<ÿ;5<7>5?7ÿ?@:>7ÿ
                                ÿA@>ÿ789ÿB5;;C9ÿ;5<7>5?7ÿ@AÿD966<ECF=65=ÿ
            ÿ
            9;G=>;ÿ78@B=<ÿH9669;EIÿ
                                                                         DJKLMNLOOIÿ
                                                                         6@PÿQRSTTUVÿWB9BSG5=Xÿ
                           YPÿ
                                                                         ÿ
            ?=<9EIÿZNPÿKJPIÿ
            ÿ
                           ;ZOZM[KMN\Pÿ
                                          ÿ
                   B9B@>=6;:Bÿ56ÿ<:DD@>7ÿ@AÿB@75@6ÿ7@ÿ?@BD9Cÿ<9>F5?9ÿ@AÿD>@?9<<ÿ
            ÿ
            7=H9ÿ]:;5?5=Cÿ?@^65_=6?9ÿ
            ÿ
                   =P 9`ZabNLYZÿ@c[ZcÿQdefgÿahMaZcMLMiÿfTQeÿ=jZM[jZMN\ÿNhÿNkQZÿBKMbKJÿOhcÿÿ
            ?hbcN\SBKcNLKJIÿ:MLNZ[ÿ<NKNZ\ÿWBKcakÿQIÿfTQeXÿZOOZaNLYZÿ]KMbKclÿQIÿfTQRIPÿÿ
            ÿ
                   mPÿ CKnÿhOÿNkZÿaK\ZÿL\ÿ9`kLoLNÿQPÿ
            ÿ
                   QP 5Iÿ9[nKc[ÿ7khjK\ÿHZMMZ[lIÿWkZcZLMKONZcÿpHZMMZ[lpÿhcÿpDJKLMNLOOpXÿKjÿhMZÿhOÿNkZÿÿ
                   ÿ
            qZhqJZÿhOÿDZMM\lJYKMLKIÿKM[ÿLMÿNkL\ÿahbcNÿhOÿcZahc[ÿcZrbZ\N\ÿKM[ÿnL\kZ\ÿNkZÿahbcNÿNhÿicKMNÿÿ
            ÿ
            HZMMZ[ls\ÿBhNLhMÿNhÿ?hjqZJÿ<ZcYLaZÿhOÿDchaZ\\ÿolÿNkZÿ:<ÿBKc\kKJJÿnLNkhbNÿ[ZJKlÿOhcÿNkZÿahbcNÿÿ
            ÿ
            kK\ÿKMMhbMaZ[ÿLNÿnLJJÿaJh\ZÿOhcÿob\LMZ\\ÿhMÿ]KMbKclÿdQIÿfTQRPÿ
            ÿ
            6hNLaZÿ
            ÿ
                   tu vwxyz{|yx      ÿy}~w
                                         ÿ }zÿÿ~z{xÿz}  ÿÿ~zÿ {xÿ x   ÿz{xÿw}ÿ
            yÿw}  ÿ  ÿ}w} ÿz{}x   ÿ{y ÿ
                                                            ÿ ÿt   ÿzÿ~w}{ÿ xÿ}{}x  ÿy}ÿ


            0ÿ
            112227 7 7791987 12401431412404.*4124087 87 978  9
            98  7 7ÿ
                                                             SQSÿ
119997981987 110 !"7#$ 0%$&'5() *+ 7 ,-./0 +(15217                               013
012312405                              6789 Document
                    Case 3:19-cv-00067-MEM   8ÿÿ9ÿ9ÿ8-1
                                                           699 Filed
                                                                    987ÿ01/25/19
                                                                            7ÿÿ997ÿ9 2 of 3
                                                                                         Page



            4564
               ÿ7785496:4ÿ;<=6ÿ ;;6<>?  ÿÿ@4;AÿB<65Cÿ6ACB6A  ÿDEÿ6;;@>BF4;?44   ÿ;<4 ÿÿ99?G6@H
                                                                                             ÿ4@@ÿ6;?A5ÿ
            GAG6;9@JKÿÿ
                    LJ MH67    ÿA859ÿH4@4ÿN566<9ÿÿAO4?F6D ÿ66@:ÿ4;<=6ÿ ;;6<>?  ÿÿ
                                                                                @N5496D8Bÿ4;<4
                                                                                             ÿCABAN?P6@ÿ
            DA5ÿR6?;NÿCAA5ÿR89ÿ<A6@ÿ;A9ÿ4CABAN?P6ÿDA5ÿH?@ÿS;F6@9?9856ÿA49H@Jÿÿ
                    TJ EB64@67   ÿA;9479G6?
                                          ÿ ÿÿ D>A8H ÿ4F64  ÿ;>U ÿ86@9?A;@JV>7
                                                                             ÿ ÿA;9479?   ÿ;DA5G49?A;?
                                                                                                     ÿÿ
                                                                                                      @
            R6BAOJÿ
            ÿ
                                                                  W6@C679D8BB>ÿ@8RG?996<:ÿ
                                                                  ÿ
                                                                  XYXÿ[\]^_\ÿ̀abc^Yÿdeffe\gÿÿÿhYe^ijÿ
                                                                  kkkkkkkkkkkkkkkkkkkkkkkkkkkkkkkkkÿ
                                                                  l<O45<ÿMHAG4@ÿ=6;;6<>:ÿEB4?;9?mÿ
                                                                  noH6FJÿ56FJÿl<O45<ÿMHAG4@ÿ=6;;6<>pÿ
                                                                  qrsÿM?BB4N6ÿWA4<ÿ
                                                                  t56?;?N@F?BB6:ÿE6;;@>BF4;?4ÿsurvsÿ
                                                                  lG4?BwÿC?BB45JADJC6476JKrsKxNG4?BJ7AGÿ
                                                                  lG4?Bwÿy6;;6<>Krsux4B8G;?J;<J6<8ÿÿ
                                                                  M6B6CHA;6wÿqsLzK{LzsKqqJÿ
                                                                  |4}wÿL{rzTr~zsusrJÿ
                    ÿ
                    ÿ
                    ÿ
            ÿ
            ÿ
            ÿ
            ÿ
            ÿ
                                                             ÿ
                                                             ÿ
                                                             ÿ
            ÿ$7 7 ÿ ÿ77ÿ97 ÿÿ%77ÿ9 ÿ ÿ9#7ÿ9ÿ7ÿ& 7ÿ! 7ÿ9ÿ7ÿ/ 7ÿ
            2
                                                              ÿ
119997981987 110 !"7#$ 0%$&'5() *+ 7 ,-./0 +(15217                             213
012312405                              6789 Document
                    Case 3:19-cv-00067-MEM   8ÿÿ9ÿ9ÿ8-1
                                                           699 Filed
                                                                    987ÿ01/25/19
                                                                            7ÿÿ997ÿ9 3 of 3
                                                                                         Page



                                                               ÿ
                                                               ÿ
                                                               ÿ
                                                               ÿ
                                                               ÿ
                                                               ÿ
                                              56789:95;86ÿ<:ÿ=67>956ÿ
                                                               ÿ
                   9ÿ?@ABCDEÿBFGBÿHIÿJGIKGAEÿLMNÿLOPQNÿBFGBÿ9ÿDCR@SÿGÿ?HTEÿHDÿBF@ÿGUHV@ÿW6W<7;XYZWÿ9Xÿ
            =Z[[<78ÿ<:ÿW<89<Xÿ8<ÿ5<W[6\ÿ=67>956ÿ<:ÿ[7<56==ÿGISÿW<89<Xÿ8<ÿ5<W[6\ÿ
            =67>956ÿ<:ÿ[7<56==NÿXHBC?@ÿGISÿBFC]ÿ5@ABCDC?GB@ÿHDÿ=@AVC?@ÿBHÿ5R@A^ÿHDÿ5HKABÿHDÿBFC]ÿYC]BAC?Bÿ
            5HKABÿDHAÿBF@ÿWCSSR@ÿYC]BAC?BÿHDÿ[@II]ERVGICGNÿÿVCGÿ65:NÿGISÿBHÿBF@ÿDHRRH_CI`ÿCIB@A@]B@SÿTGABEaÿ
                   ÿ
                   GISÿbEÿZ=ÿA@`KRGAÿWGCRÿBHÿÿ
                   WGA^ÿ;cÿWCRR@ENÿd@I@AGRÿ
                   5FGCAeGIÿHDÿBF@ÿJHCIBÿ5FC@D]ÿHDÿ=BGDDÿ
                   QQQQÿJHCIBÿ=BGDDÿ[@IBG`HIÿÿ
                   fG]FCI`BHINÿY5ÿLOgPhiQQQQÿ
            ÿ
            ÿ
                                                          jkjÿmnopqnÿrstupkÿvwxxwnyÿÿÿÿzkwp{|ÿ
                                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~ ÿ
                                                          6S_GASÿ8FHeG]ÿ@II@SEÿ
            ÿ
            ÿ
            YGB@aÿJGIKGAEÿLMNÿLOPQcÿ
            ÿ




                                                             igiÿ
119997981987 110 !"7#$ 0%$&'5() *+ 7 ,-./0 +(15217                                 313
